Citation Nr: 9905924	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin disability, 
claimed as secondary to radiation exposure.

4.  Entitlement to service connection for skin disability, 
claimed as secondary to mustard gas exposure.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from April 1946 to 
October 1947.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1995 decision of the RO.  

(The issue of service connection for skin disability, claimed 
as secondary mustard gas exposure, is the subject of the 
Remand portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran currently has hypertension and tinnitus due to 
disease or injury which was incurred in or aggravated by 
service.  

3.  No competent evidence has been presented to show that the 
veteran currently has a skin disability due to radiation 
exposure or other disease or injury which was incurred in or 
aggravated by service.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for 
hypertension has not been presented.  38 U.S.C.A. §§  1101, 
1110, 1112, 1113, 1131, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303, 3.307, 3.309 (1998).  

2.  A well-grounded claim of service connection for tinnitus 
has not been presented.  38 U.S.C.A. §§  1101, 1110, 1112, 
1113, 1131, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  

3.  A well-grounded claim of service connection for a skin 
disability, claimed as secondary to radiation exposure, has 
not been presented.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1131, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303, 
3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS


I.  Historical Background

The service medical records show that, in April 1946, the 
veteran's entrance examination reported that his hearing 
measured 15/15, bilaterally, and that his blood pressure 
measured 144/70.  His skin was reported to be normal.  On 
discharge examination in September 1947, his hearing was 
reported to measure 15/15, bilaterally, and his blood 
pressure was reported to measure 112/72.  His skin was 
reported to be normal.

In a June 1994 statement, the veteran reported that there had 
been atomic testing in Nevada in the 1940's and that he might  
have been "down wind" from those tests when he was in Utah, 
exposing him to radiation.  He indicated that he did not know 
whether there were many such tests that took place when he 
was in Utah.

In April 1995, a private medical record from Southeastern 
Medical Center, P.C., reported that the veteran's blood 
pressure was 140/88.

Received in August 1995 was the veteran's application for 
compensation or pension in which the veteran indicated that 
he had had high blood pressure in the 1950's and ringing in 
the ears for approximately six to seven years.

On a VA hypertension examination in August 1995, the 
veteran's past medical history was reported to be 
significant, in part, for hypertension and bilateral 
tinnitus.  The veteran indicated that his blood pressure had 
been elevated for 30 years and that he had been taking 
medication for the condition since that time.  His blood 
pressure on the right was reported to measure 126/88.  His 
blood pressure on the left, ten minutes later, was reported 
to measure 126/86 and, about five minutes later, was reported 
to measure 136/94 on the left while standing.  The veteran 
was diagnosed, in part, with hypertension, fairly well 
controlled on current medications, and tinnitus.

On a VA audio-ear disease examination in September 1995, the 
veteran was reported to have had ringing in his ears for the 
previous 10 to 15 years.  He was reported to have had high 
blood pressure since the 1950's.  He was diagnosed with 
tinnitus.

On a VA skin examination in September 1995, the veteran 
reported that he began to notice pale spots on the back of 
his hands and fingers approximately six to seven years 
before.  He was reported to have hypopigmented and 
depigmented spots over the right third and left third and 
fourth metacarpal phalangeal joints on his hands and over the 
left mid phalanx of the second finger.  The veteran was 
diagnosed with poikiloderma, probably secondary to mustard 
gas exposure.

On VA examination in March 1997, the examiner from the 
September 1995 VA examination reported that the reason for 
concluding that poikiloderma was probably secondary to 
mustard gas exposure was that mustard gas was a known cause 
of poikiloderma.

During a hearing at the RO in February 1997, the veteran 
reported that he had first started to take blood pressure 
pills in the early 1950's.  He indicated that he had started 
to have tinnitus a few years before.  


II.  Analysis

A.  Service Connection for Hypertension and Tinnitus

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In addition, certain diseases, such as hypertension, when 
manifest to a compensable degree within one year after the 
veteran's discharge from military service, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (1998).  

The term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater and that isolated systolic 
hypertension is when systolic blood pressure is predominantly 
160 mm. or greater with a diastolic blood pressure of less 
than 90 mm.  See 38 C.F.R. § 4.104 including Diagnostic Code 
7101, Note (1) (1998).  

The service medical records show that, in September 1947, the 
veteran's discharge examination reported that his blood 
pressure measured 112/72 and that his hearing measured 15/15, 
bilaterally.  Thus, pursuant to the definition for 
hypertension under 38 C.F.R. § 4.104 including Diagnostic 
Code 7101, Note (1) (1998), the veteran was not shown to have 
had hypertension in service.  

On VA examination in August 1995, the veteran indicated that 
he had had hypertension for only the past 30 years and that 
he had been treated with medication over that time frame.  
His blood pressure was reported to measure 126/88 on the 
right, 126/86 on the left and 136/94 on the left while 
standing.  He was diagnosed, in part, with hypertension, 
fairly well controlled on current medications.  

On VA examination in September 1995, the veteran was reported 
to have had ringing in his ears for the previous 10 to 15 
years and was diagnosed with tinnitus.  

The veteran contends, in essence, that he currently has 
hypertension and tinnitus as the result of service.  

However, there is no medical evidence to support the 
veteran's lay assertions.  Lay assertions concerning such 
questions of medical diagnosis or causation alone cannot 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has not demonstrated medical expertise to render an opinion 
concerning the etiology of the currently diagnosed 
hypertension and tinnitus.  

In addition, there is no medical evidence demonstrating that 
the veteran's hypertension was present to a compensable 
degree within one year after the veteran's discharge from 
military service.  In fact, the veteran reported on his 
August 1995 claim and during his February 1997 hearing that 
he had first had high blood pressure in the early 1950's, 
more than two years following his discharge from service.  

Thus, the Board must conclude that the veteran has failed to 
meet his initial burden of producing evidence of well-
grounded claims of service connection for hypertension and 
tinnitus.  


B.  Service Connection for Skin Disability Due to Radiation 
Exposure

The service medical records show that, on discharge 
examination in September 1947, the veteran's skin was 
reported to be normal.  

On VA examination in September 1995, the veteran was 
diagnosed with poikiloderma, probably secondary to mustard 
gas exposure.  In September 1997, the examiner reported that 
the reason for this was that mustard gas was a known cause of 
poikiloderma.  There was no indication that the poikiloderma 
was due to exposure to radiation in service.  

The veteran claims, in essence, that his skin disability is 
due to radiation exposure in service.  

However, there is no medical evidence to support the 
veteran's lay assertions that the currently demonstrated 
poikiloderma is due to radiation exposure in service.  Lay 
assertions concerning such questions of medical diagnosis or 
causation alone cannot constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit, 5 
Vet. App. 91 (1992); Espiritu, 2 Vet. App. 492 (1992).  

Poikiloderma is not one of the diseases which has been 
associated with radiation exposure by VA regulation.  See 38 
C.F.R. § 3.309(d) (1998).  Consequently, service connection 
for poikiloderma on a presumptive basis under the provisions 
may not be established.  In addition, an assessment as to the 
size of radiation dose or doses is not necessary pursuant to 
38 C.F.R. § 3.311 (1998).  

Consequently, the Board must conclude that the veteran has 
failed to meet his initial burden of producing evidence of a 
well-grounded claim of service connection for skin disability 
due to radiation exposure in service.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claims that he currently has 
hypertension or tinnitus due to service, or a skin disability 
due to radiation exposure in service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claims well 
grounded.  



ORDER

Service connection for hypertension is denied, as a well-
grounded claim has not been submitted.  

Service connection for tinnitus is denied, as a well-grounded 
claim has not been submitted.  

Service connection for skin disability due to radiation 
exposure is denied, as a well-grounded claim has not been 
submitted.  



REMAND

The veteran contends, in essence, that he currently has a 
skin disability due to exposure to mustard gas in service.  

In June 1994, the veteran reported that, while in service, he 
had been assigned to Dugway Proving Grounds in Tooele, Utah, 
which he claimed was a testing ground for mustard gas.  He 
indicated that he had been present at a test which required 
personnel to use gas masks and that it was mandatory to wear 
gas masks when collecting water samples for quality testing.  
He also indicated that his food may have been contaminated 
with mustard gas.  

During a hearing at the RO in February 1997, the veteran 
reported that he had been present at mustard gas tests on 
animals while in service.  He reported that mustard gas had 
been stored at Dugway Proving Grounds and that he had also 
been stationed at a Chemical Depot in the vicinity of Dugway 
Proving Grounds.  

The veteran's Enlisted Record and Report of Separation 
indicates that he was stationed at the Deseret Chemical Depot 
in Tooele, Utah.  

On a VA skin examination in September 1995, the examiner 
indicated that no records were available for review.  The 
veteran reported that, about six or seven years before, he 
began to notice pale spots on the backs of his hands and 
fingers.  He was diagnosed with poikiloderma, probably 
secondary to mustard gas exposure.  

On VA examination in March 1997, the examiner from the 
September 1995 VA examination reported that the reason for 
concluding that poikiloderma was probably secondary to 
mustard gas exposure was that mustard gas was a known cause 
of poikiloderma.

In June 1997, a statement from the U.S. Army Chemical and 
Biological Defense Command reported that, although the 
locations mentioned in the veteran's claim had performed 
chemical agent testing or storage of chemical agents, there 
were no records that associated the veteran with either 
location or an exposure to mustard agent.

The veteran's claim of service connection for skin disability 
due to exposure to mustard gas is well grounded in that it is 
not inherently implausible.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998).  VA therefore has a duty to assist the veteran 
in the development of facts pertaining to his claim.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist the claimant in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Thus, to ensure that all evidence potentially relevant to the 
claim is obtained and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who treated 
the veteran for skin disability, 
including poikiloderma, since his 
discharge from service.  When the veteran 
responds and provides any necessary 
authorizations, the RO should obtain 
copies of all treatment records from the 
named health care providers not currently 
of record.  The veteran should also be 
instructed to submit any medical evidence 
which tends to support his claim that his 
currently diagnosed poikiloderma was 
caused by exposure to mustard gas or 
other disease or injury in service.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should inform the veteran of 
the critical importance of supplying 
additional, clarifying information as to 
his claim of service connection due to 
mustard gas exposure.  The RO should 
request from the veteran a comprehensive 
statement containing as much detail as 
possible regarding exposure to mustard 
gas to which he alleges he was exposed in 
service.  The veteran should be asked to 
provide specific details of the claimed 
exposure to mustard gas during service, 
such as dates and locations of any 
exposure to mustard gas.  The veteran 
must be advised that this information is 
necessary to obtain supportive evidence 
and that he must be as specific as 
possible, because without such details, 
adequate research for verifying 
information cannot be conducted.  

3.  Based on any additional information 
obtained regarding the claimed exposure 
to mustard gas and any other pertinent 
evidence currently of record, the RO 
should take the appropriate steps to 
contact the National Personnel Records 
Center and the Commander of the U.S. Army 
Chemical and Biological Defense Agency in 
order verify the veteran's claim of 
exposure to mustard gas.  The RO should 
then refer the veteran's claim to the 
Under Secretary for Benefits to obtain an 
advisory opinion as to whether the 
veteran was exposed to mustard gas in 
service.  

4.  Upon completion of the development 
requested hereinabove, the RO should 
again review the veteran's claim.  All 
indicated development should be 
undertaken in this regard.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals




 

- 13 -


- 1 -


